Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arima (JP 2017068216, English Translation, the US counterpart US 20180284326 is relied upon for rejection of claim 9 for the citation)
Regarding claim 1, Arima teaches a light diffuser plate (at least fIg.1) comprising: a base material 10; and a group structure including a plurality of convexities or concavities provided on at least one main surface of the base material and having anisotropic shapes  20 extended in a common direction, wherein the plurality of convexities or concavities are arranged randomly and densely (see in Arima: The aperture diameter and curvature radius which a single lens (21) comprises the single-lens group and the vertex position of single lens is arranged irregularly)  on the main surface of the base material, and a boundary between adjacent ones of the plurality of 

Regarding claim 2, Arima teaches light diffuser plate, wherein surfaces of the convexities or concavities include curved surfaces (See Fig.1).  

Regarding claim 4, Arima teaches light diffuser plate, wherein the plurality of convexities or concavities are arranged such that radii of curvature or opening sizes of curved surfaces of the plurality of convexities or concavities are perturbed from each other (see Fig.1 and disclosure in Arima: Single lenses constituting the single-lens group vary in aperture diameter and curvature radius within the single-lens group).  

Regarding claim 9, Arima teaches a light diffuser plate, wherein a filling rate of the convexities or concavities on the main surface of the base material is more than or equal to 90% (see Fig. 1-5 and [0057] in US counterpart US 20180284326 of JP 2017068216).  

Claim(s) 1-6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochai (JP 2007173035 A, English translation)
Regarding claim 1, Ochai teaches a light diffuser plate (at least Fig.5A, 5B,6A,6B) comprising: a base material 4; and a group structure including a plurality of convexities or concavities provided on at least one main surface of the base material and wherein the microanamorphic lens is a circular lens having different curvatures in the condensing cross-sectional direction and the non-condensing cross-sectional direction.).  

Regarding claim 2, Ochai teaches light diffuser plate, wherein surfaces of the convexities or concavities include curved surfaces (See in Ochai: A light guide plate having a micro lens array having a suitable lens area and radius of curvature can be provided).  

Regarding claim 3, Ochai teaches the light diffuser plate, wherein surface shapes of the convexities or concavities are anamorphic shapes (see in Ochai: since the micro anamorphic lens is a circular lens having different curvatures; - -or torus shapes - -).  

Regarding claim 4, Ochai teaches a light diffuser plate, wherein the plurality of convexities or concavities are arranged such that radii of curvature or opening sizes of and  Although not shown, a microlens array may be configured using a plurality of types of microanamorphic lenses having different sizes, and the curvatures of the microanamorphic lenses 5a and 5b having different sizes are condensed).  

Regarding claim 5, Ochai teaches a light diffuser plate; wherein when expressing a perturbed amount of the radius of curvature of the curved surface of each of the plurality of convexities or concavities by                         
                            ∆
                        
                    R, and a reference value of the radius of curvature of the curved surface by R,                         
                            ∆
                        
                    R/R is more than or equal to 3% and less than or equal to 85% (see in Ochai: The micro anamorphic lens has a radius of curvature of 0.01 mm to 1 mm in the condensing cross-sectional direction and a radius of curvature of 10 mm to 100 mm in a non-condensing cross-sectional direction orthogonal to the condensing cross-section and Therefore, when the range of the radius of curvature R .sub.1 is set to .sub.1 mm ≦ R .sub.1 ≦ 10 mm, the focal length f .sub.X in the non-condensing cross-sectional direction 2 g is expressed as f .sub.X = R .sub.1 /0.5=1 to 10 from the equation (2). /0.5=2 to 20 mm. Similarly, set in the Y-Y cross section of the micro anamorphic lens shown in shown in (9C) (9A) (lens sectional 2e), the range of the radius of curvature. sub.R 1 to 0.04 mm ≦ .sub.R 1 ≦ 0.4 mm).  

                        
                            ∆
                        
                    D, and a reference value of the opening size by D,                         
                            ∆
                        
                    D/D is more than or equal to 3% and less than or equal to 85% (when opening size is considered as the radius of curvature, see in Ochai: The micro anamorphic lens has a radius of curvature of 0.01 mm to 1 mm in the condensing cross-sectional direction and a radius of curvature of 10 mm to 100 mm in a non-condensing cross-sectional direction orthogonal to the condensing cross-section and Therefore, when the range of the radius of curvature R .sub.1 is set to .sub.1 mm ≦ R .sub.1 ≦ 10 mm, the focal length f .sub.X in the non-condensing cross-sectional direction 2 g is expressed as f .sub.X = R .sub.1 /0.5=1 to 10 from the equation (2). /0.5=2 to 20 mm. Similarly, set in the Y-Y cross section of the micro anamorphic lens shown in shown in (9C) (9A) (lens sectional 2e), the range of the radius of curvature. sub.R 1 to 0.04 mm ≦ .sub.R 1 ≦ 0.4 mm).  

Regarding claim 12, Ochai teaches an  image display device (Fig.1) comprising: a light diffuser plate mounted on an optical path from a light source 6a, wherein the light diffuser plate includes a base material 4c, and a group structure including a plurality of convexities or concavities provided on at least one main surface of the base material and having anisotropic shapes extended in a common direction, the plurality of convexities or concavities are arranged randomly and densely on the main surface of the base material, and a boundary between adjacent ones of the plurality of convexities or concavities includes a plurality of curved lines having curvatures different from each other (see rejection in claim 1 above).  

Regarding claim 13, Ochai teaches a lighting device Fig.1, (see Uses in Ochai: Used for light irradiation apparatus (claimed), headlight of motor vehicle, interior lamp, spot light, back light for LCD (claimed), light-emission display device e.g. signboard, emergency lamp, luminaire in e.g. airplane, motor vehicle, display device for e.g. mobile telephone, cash dispenser) comprising: a light diffuser plate 4c mounted on a surface of a light source, wherein the light diffuser plate includes a base material, and a group structure including a plurality of convexities or concavities provided on at least one main surface of the base material and having anisotropic shapes extended in a common direction, the plurality of convexities or concavities are arranged randomly and densely on the main surface of the base material, and a boundary between adjacent ones of the plurality of convexities or concavities includes a plurality of curved lines having curvatures different from each other (see rejection in claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ochai
                
                    ψ
                
             of the group structure with respect to light having a wavelength of more than or equal to 0.35 µm and less than or equal to 2 µm is less than 150 (for claim 7) and a phase difference dispersion                 
                    σ
                    (
                    ψ
                    )
                
             of the group structure with respect to light having a wavelength of more than or equal to 0.35 µm and less than or equal to 2 µm is less than 200 (for claim 8).  
However, since the structural limitations as claimed are disclosed in Ochai, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the phase related parameters by routine experimentation, in order to increase luminance, and properly setting light collecting power in the height direction and width direction and a view angle in the non-light collecting direction (problem to be solved section in Ochai).

Regarding claim 10, Ochai teaches the invention set for the in claim 1 above, but is silent regarding: expressing a half width of a light distribution angle of the group structure in the extending direction of the anisotropic shapes by WL, and a half width of a light distribution angle of the group structure in a direction orthogonal to the extending direction by WO, WO/WL is more than or equal to 1.05.
However, Ochai teaches : setting light collecting power in the height direction and width direction and a view angle in the non-light collecting direction (Problem to be solved section); further Ochai discloses: In liquid crystal display devices used for personal computer displays and televisions, it is necessary to secure a viewing angle in the width direction, but since the user views at almost the same height, the viewing 

Regarding claim 11, Ochai teaches the invention set for the in claim 1 above, but is silent regarding wherein the boundary between adjacent ones of the plurality of convexities or concavities has a width of less than or equal to 1 µm.  However Ochai discloses: It is a light guide plate comprising a microlens array that is a pattern and has a deviation width from the equally spaced position of 1/1000 to 1/10 of the average distance (page 4); It is a light guide plate comprising a microlens array that is a pattern and has a deviation width from the equally spaced position of 1/1000 to 1/10 of the 
	Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875